 Case 2:16-cv-02525-MMD-NJK Document 264-3 Filed 09/13/19 Page 1 of 16




                    EXHIBIT A
Excerpts from the transcript of the July 17, 2019 deposition of
                    Jay W. Heinecke, M.D
     Case 2:16-cv-02525-MMD-NJK Document 264-3 Filed 09/13/19 Page 2 of 16


                                                                          Page 1
 1

 2

 3                 UNITED STATES DISTRICT COURT
 4                       DISTRICT OF NEVADA
 5   __________________________________
 6   AMARIN PHARMA, INC., et al.,              )
                                               )
 7                                             )
                                               )
 8                  Plaintiffs,                )     Case No.:
                                               )     2:16-cv-02525-MMD-NJK
 9                   vs.                       )
                                               )     Consolidated with:
10                                             )     2:16-cv-02562-MMD-NJK
     HIKMA PHARMACEUTICALS USA INC.,           )
11   et al.,                                   )
                                               )
12                                             )
                                               )
13                  Defendants.                )
     ___________________________________)
14

15

16

17                   VIDEOTAPED DEPOSITION OF
18                      JAY W. HEINECKE, M.D.
19                   San Francisco, California
20                   Wednesday, July 17, 2019
21

22

23   Reported by Stenographer
     MARY J. GOFF
24   CSR No. 13427
     Job No. 162979
25


                   TSG Reporting - Worldwide       877-702-9580
                                                                           001
     Case 2:16-cv-02525-MMD-NJK Document 264-3 Filed 09/13/19 Page 3 of 16

                                               Page 2                                                      Page 3
 1                                                          1     APPEARANCES:
 2                                                          2
 3                                                          3     For Plaintiffs
 4       Videotaped Deposition of                           4        COVINGTON & BURLING
 5   JAY W. HEINECKE, M.D., Volume I, taken on behalf of    5        BY: CHRISTOPHER SIPES, ESQ.
 6   Plaintiffs, at Winston & Strawn LLP, 101 California    6           ERIC SONNENSCHEIN, ESQ.
 7   Street, San Francisco, California 94111, beginning     7        One City Center
 8   at 8:04 a.m. and ending at 4:12 p.m., on July 17,      8        850 Tenth Street, NW
 9   2019, before MARY J. GOFF, California                  9        Washington, DC 20001
10   Certified Shorthand Reporter No. 13427.               10
11                                                         11
12                                                         12
13                                                         13
14                                                         14     For Defendants
15                                                         15        Winston & Strawn
16                                                         16        BY: EIMERIC REIG-PLESSIS, ESQ.
17                                                         17        101 California Street
18                                                         18        San Francisco, California 94111
19                                                         19
20                                                         20
21                                                         21
22                                                         22
23                                                         23
24                                                         24
25                                                         25


                                               Page 4                                                      Page 5
 1   APPEARANCES CONTINUED:                                 1              INDEX
 2                                                          2   WITNESS                        EXAMINATION
                                                            3   JAY W. HEINECKE, M.D.
 3   For Dr. Reddy's Laboratories Defendants                4   Volume I
 4      Windells Marx Lane & Mittendorf                     5
 5      BY: CONSTANCE HUTTNER, ESQ.                         6              BY MR. SIPES                9
 6      Attorney at Law                                     7              BY MR. REIG-PLESSIS             --
 7                                                          8
        One Giralda Farms
                                                            9
 8      Madison, New Jersey 07940                          10   NUMBER           DESCRIPTION                 PAGE
 9      (appeared via phone)                               11   Exhibit 1 Opening Expert Report of Jay W.      12
10
                                                                      Heinecke, M.D. on Invalidity of the
11                                                         12         Asserted Claims of the Patents-in-Suit
12                                                         13
                                                           14   Exhibit 2 Rebuttal Expert Report of Jay W.       12
13
14
                                                                      Heinecke, M.D. on Invalidity of the
     ALSO PRESENT: Joseph T. Kennedy, Amarin EVP, GC       15         Asserted Claims of the Patents-in-Suit
15   Videographer:                                         16
16      Marcus Majers                                      17   Exhibit 3 Reply Report of Jay W. Heinecke, M.D. 12
17                                                                    on Invalidity of the
                                                           18         Asserted Claims of the Patents-in-Suit
18
                                                           19
19
                                                           20   Exhibit 4 Application No. 21-656           48
20
                                                                      Approved Labeling
21                                                         21         AMRN-PEXP-0001915-932
22                                                         22
                                                           23   Exhibit 5 PDR, 62 Edition, 2008            113
23
24
                                                                      AMRN00290591-94
                                                           24
25                                                         25




                                                                                                                      2
                            TSG Reporting - Worldwide              877-702-9580
                                                                                                               002
      Case 2:16-cv-02525-MMD-NJK Document 264-3 Filed 09/13/19 Page 4 of 16

                                                            Page 6                                                                        Page 7
 1   EXHIBITS CONTINUED:                      PAGE                         1   EXHIBITS CONTINUED:                      PAGE
 2   Exhibit 6 NIASPAN niacin extended-release   115                       2   Exhibit 14 Current Therapeutic Research   242
           tablets                                                                    Clinical and Experimental, Vol 56
 3         AMRN-PEXP-0001692-712                                           3          No. 1, 1995
 4                                                                                    ICOSAPENT_DFNDTS00006159-68
 5   Exhibit 7 Atherosclerosis, 26 (1977)603-609      122                  4
           AMRN-PEXP-0008180-186                                           5   Exhibit 15 Eicosapentaenoic Acid Effect on   263
 6         Lars Carson article, On the Rise...                                        Hyperlipidemia in Menopausal
 7                                                                         6          Japanese Women by Kurabayashi, et al.
 8   Exhibit 8 Article from the Journal of Clinical 134                               ICOSAPENT_DFNDTS00006237-44
           Lipidology, Pilot Study...                                      7
 9         AMRN00621043-49                                                 8   Exhibit 16 US Patent 8,293,728                276
10                                                                                    AMRN-PEXP-000000122
11   Exhibit 9 Regulator Rebuffs Merck's           160                     9
           Cholesterol Drug article                                       10   Exhibit 17 Methods of Treating and/or      288
12         Peter Mitchell 28 May                                                      Preventing Cardiovascular Diseases
           AMRN-PEXP-0009429-431                                          11          and Disorder
13                                                                        12   Exhibit 18 Effects of Eicosapentaenoic Acid 304
14   Exhibit 10 Tredaptive, Pelzont, and Trevaclyn 171                                on Major Coronary Events in
           suspended across the UE                                        13          Hypercholesterolaemic Patients
15         AMRN-PEXP-0009110-112                                                      (JELIS) Yokoyama, et al.
16   Exhibit 11 When Good Cholesterol Turns Bad      185                  14          AMRN03151311-319
           Oram and Heinecke                                              15   Exhibit 19 Epadel Capsules 300, Approval     316
17                                                                                    ICOSAPENT_DFNTS00008961-69
18   Exhibit 12 Purified eicosapentaenoic and    215                      16
           docosahexaenoic acids...                                       17   Exhibit 20 Publication No. WO 2008/004900 A1               329
19         ICOSAPENT-DFNDTS00006520-29                                                ICOSAPENT_DFNTS00007108-150
20   Exhibit 13 A Review of Omega-3 Ethyl Esters    236                   18
           for Cardiovascular Prevention and                              19
21         Treatment of Increased Blood                                   20
           Triglyceride Levels by                                         21
22         Clemens von Schacky                                            22
23                                                                        23
24                                                                        24
25                                                                        25



                                                            Page 8                                                                        Page 9
 1           San Francisco, California              10:20                  1          With me is my colleague, Eric               08:04
 2              July 17, 2019                  10:20                       2   Sonnenschein; and Joe Kennedy of Amarin                     08:04
 3               8:04 a.m.                    10:20                        3   Pharmaceuticals.                            08:04
 4                                        10:20                            4          MR. REIG-PLESSIS: I'm Eimeric Reig of                08:04
 5          THE VIDEOGRAPHER: Good morning. This is 08:02                  5   Winston & Strawn, on behalf of the Hikma Defendants              08:04
 6   the start of media labeled No. 1 of the video        08:02            6   and the witness.                           08:04
 7   recorded deposition of Dr. Jay W. Heinecke, in the       08:02        7          THE VIDEOGRAPHER: And has anyone joined                      08:04
 8   matter of Amarin Pharma, Inc., et al, versus Hikma 08:03              8   on the phone yet?                           08:04
 9   Pharmaceuticals USA Inc., et al., in the United        08:03          9          MR. REIG-PLESSIS: I don't think so.              08:04
10   States District Court, District of Nevada,         08:03             10          MR. SIPES: Okay. Great.                     08:04
11   Case No.: 2:16-cv-02525-MMD-NJK; Consolidated                08:03   11             JAY W. HEINECKE, M.D.,                       08:04
12   with: 2:16-cv-02562-MMD-NJK.                         08:03           12   being first duly sworn or affirmed to testify to the     08:04
13          This deposition is being held at Winston & 08:03              13   truth, the whole truth, and nothing but the truth,      08:04
14   Strawn, 101 California Street, San Francisco,         08:03          14   was examined and testified as follows:                 08:04
15   California, on July 17, 2019, at approximately         08:03         15                 EXAMINATION                       08:04
16   8:04 a.m.                                08:03                       16   BY MR. SIPES:                                08:04
17          My name is Marcus Majers. I'm the legal        08:03          17      Q    Good morning. Thank you for coming in               08:04
18   video specialist from TSG Reporting, Inc.,           08:03           18   this morning.                              08:04
19   headquartered at 747 Third Avenue, New York,              08:03      19          Could you please state your name and spell        08:04
20   New York. The court reporter is Mary Goff, in           08:03        20   it for the record?                         08:04
21   association with TSG Reporting.                   08:03              21      A    Yes. My name is Jay Walter Heinecke,               08:04
22          Will all counsel present please introduce 08:04               22   H E I N E C K E; J A Y; Walter, W A L T E R.                 08:04
23   themselves.                               08:04                      23      Q    And where do you reside?                   08:04
24          MR. SIPES: Christopher Sipes of Covington 08:04               24      A    I reside in Seattle, Washington.           08:04
25   & Burling LLP, on behalf of the Plaintiff.          08:04            25      Q    And you are currently employed?                08:04




                                                                                                                                                      3
                                  TSG Reporting - Worldwide                           877-702-9580
                                                                                                                                           003
      Case 2:16-cv-02525-MMD-NJK Document 264-3 Filed 09/13/19 Page 5 of 16

                                                      Page 10                                                                Page 11
 1       A I'm currently provide by the University of 08:04             1   that fair?                             08:05
 2   Washington.                               08:04                    2      A Yes.                               08:05
 3       Q And what is your work address?               08:04           3      Q This is not an endurance test. If at some 08:05
 4       A My work address would be the University of 08:05             4   time you need a break, let me know and we'll try to 08:05
 5   Washington, 850 Republican Street, Seattle 98109.        08:05     5   endeavor to find a good breaking point for you.        08:05
 6       Q Okay. Have you been deposed before?             08:05        6      A Okay.                               08:05
 7       A I have never been deposed as an expert         08:05         7      Q You understand that the court reporter is 08:05
 8   witness.                               08:05                       8   taking down a transcript, so you'll need to answer 08:05
 9       Q You have been deposed as a fact witness?        08:05        9   audibly with verbal responses?                   08:05
10       A As a what?                          08:05                   10      A I do.                             08:06
11       Q Have you been deposed as a fact witness?        08:05       11      Q Also, you -- your counsel may from time to 08:06
12   Have you ever been deposed in any capacity?            08:05      12   time object, but you'll need to answer the          08:06
13       A I have.                          08:05                      13   questions, if you understand them, unless you're       08:06
14       Q Okay. How many times?                      08:05            14   instructed not to answer by counsel.              08:06
15       A One time.                          08:05                    15          Do you understand?                     08:06
16       Q Okay. I will go through the rules. I        08:05           16      A I understand.                         08:06
17   suspect you -- you know them, having been through         08:05   17      Q Is there any reason why you cannot give          08:06
18   it.                                 08:05                         18   complete and truthful testimony today?               08:06
19         But first, you understand that you are      08:05           19      A No, not that I'm aware after.              08:06
20   under oath today and are required to answer my         08:05      20      Q Okay. And as far as you're -- you don't         08:06
21   questions truthfully?                       08:05                 21   have any medical condition or medications that might 08:06
22       A Yes.                             08:05                      22   interfere with your ability to answer truthfully?     08:06
23       Q If you don't understand a question, please 08:05            23      A No.                                08:06
24   let me know and I will attempt to clarify it.      08:05          24      Q Let me hand to you three documents that           08:06
25   Otherwise, I will assume that you understood it; is 08:05         25   have been marked as Exhibits 1, 2, and 3 in the        08:06


                                                      Page 12                                                                Page 13
 1   case.                                  08:06                       1       Q We can go through them one at a time, I -- 08:07
 2          (Exhibit 1 was marked for identification 08:06              2       A Okay.                                08:07
 3   and is attached to the transcript.)             08:06              3       Q -- think is easiest.                    08:07
 4          (Exhibit 2 was marked for identification 08:06              4       A Fine.                               08:07
 5   and is attached to the transcript.)             08:06              5       Q And Exhibit 1 is the -- your opening             08:07
 6          (Exhibit 3 was marked for identification 08:06              6   report --                                 08:07
 7   and is attached to the transcript.)             08:06              7       A Yes.                                08:07
 8      A Okay.                                08:06                    8       Q -- in this case, correct?                 08:07
 9      Q (BY MR. SIPES) Do you recognize                   08:06       9           And you have signed it on or about            08:07
10   Exhibits 1, 2, and 3 as the reports that you        08:06         10   March 11 of 2019?                                08:07
11   prepared in this case? Since you have Exhibit 1 in 08:06          11       A Yes.                                08:07
12   your hands, if you would turn to page 241 of           08:07      12       Q And you understand that you -- you signed 08:07
13   Exhibit 1, if you're looking for your signature.      08:07       13   your expert report under penalty of perjury?             08:07
14      A Thank you.                             08:07                 14       A Yes.                                08:07
15      Q That -- that is your signature --           08:07            15       Q And did you endeavor to make what you                08:07
16      A Yes --                              08:07                    16   stated in your opening report -- and first of all, 08:08
17      Q -- on page 241 of Exhibit 1?                08:07            17   is it all right if we refer to your -- Exhibit 1 as 08:08
18      A -- that's my signature on --               08:07             18   your opening report?                             08:08
19      Q And you -- why don't we deal with               08:07        19       A That's fine.                          08:08
20   Exhibit 1.                               08:07                    20       Q And did you endeavor to -- to make your             08:08
21      A You --                               08:07                   21   statements in Exhibit 1 to be as truthful and           08:08
22      Q You have got it in front of you.             08:07           22   accurate as possible?                           08:08
23      A Yeah. Yeah.                            08:07                 23       A I endeavored to make the statements as             08:08
24          Do I need to look at the signatures on the 08:07           24   truthful and accurate as possible.                  08:08
25   other ones as well?                          08:07                25       Q Are you aware of any errors or corrections 08:08




                                                                                                                                          4
                                TSG Reporting - Worldwide                        877-702-9580
                                                                                                                                004
      Case 2:16-cv-02525-MMD-NJK Document 264-3 Filed 09/13/19 Page 6 of 16

                                                       Page 82                                                                            Page 83
 1      Q But the -- the not significant increase        09:13            1          THE COURT REPORTER: Wait.                          09:14
 2   was 2.5 percent --                           09:13                   2      A Excuse me. Yes.                           09:14
 3      A Yes.                                09:13                       3      Q (BY MR. SIPES) Okay. And -- now, the                  09:14
 4      Q -- over placebo in the high triglyceride        09:13           4   patients -- a person of ordinary skill in the art    09:14
 5   group, correct; and it was 49.2 percent?             09:14           5   would also recognize --                         09:15
 6      A Yes.                                09:14                       6          THE COURT REPORTER: I'm sorry? The --                  09:15
 7      Q So it was many times larger in the very           09:14         7   what?                                    09:15
 8   high triglyceride group, correct?                 09:14              8      Q (BY MR. SIPES) Let me -- a person of                09:15
 9      A Correct.                              09:14                     9   ordinary skill in the art in 2008 would also          09:15
10      Q Okay. So a person of ordinary skill in           09:14         10   recognize that patients who had high triglycerides, 09:15
11   the art is going to recognize that the fibrates      09:14          11   but also had high LDL-C, actually saw a decrease in 09:15
12   produced a -- a much larger and statistically          09:14        12   LDL-C that was statistically significant relative to 09:15
13   significant increase in LDL cholesterol in the very 09:14           13   placebo from fibrates, correct?                   09:15
14   high triglyceride patient population and did not        09:14       14          MR. REIG-PLESSIS: Objection to form.               09:15
15   show even a statistically significant change in the 09:14           15      A Yeah, can you restate that, please?            09:15
16   high triglyceride pop -- patient population,          09:14         16      Q (BY MR. SIPES) A person of -- a person of 09:15
17   correct?                                 09:14                      17   ordinary skill in the art in 2008 would understand 09:15
18      A In this particular study, correct.           09:14             18   from the 2004 TRICOR labeling that patients that had 09:15
19      Q Okay. And the clinical study in the             09:14          19   high triglycerides, but also had high LDL-C             09:15
20   TRICOR labeling would have been a clinical study            09:14   20   cholesterol, saw a decrease in LDL-C from TRICOR,             09:15
21   that was --                               09:14                     21   correct?                                 09:15
22      A Yes.                                09:14                      22      A Yes.                                09:15
23      Q -- reviewed by FDA --                       09:14              23      Q So a person of ordinary skill in March of 09:15
24      A Yes.                                09:14                      24   2008 would recognize that the effects of TRICOR can 09:15
25      Q -- correct?                           09:14                    25   vary depending on both the patient's LDL-C level and 09:15


                                                       Page 84                                                                            Page 85
 1   its triglyceride level, correct?              09:16                  1          THE VIDEOGRAPHER: This marks the end of                      09:16
 2           MR. REIG-PLESSIS: Objection to form.            09:16        2   media file labeled No. 1. Off the record at             09:16
 3       A Yeah, that's very specific. I think there 09:16                3   9:18 a.m.                                  09:17
 4   could be a number of other factors that could         09:16          4          (A break was taken from 9:18 a.m. to             09:17
 5   influence that conclusion.                    09:16                  5   9:30 a.m.)                                 09:17
 6       Q (BY MR. SIPES) And what other factors             09:16        6          THE VIDEOGRAPHER: This marks the                         09:29
 7   might influence that conclusion?                  09:16              7   beginning of media file labeled No. 2. Back on the             09:29
 8       A Well, the underlying genetic disorder, for 09:16               8   record at 9:30 a.m.                           09:29
 9   example.                                 09:16                       9      Q      (BY MR. SIPES) Dr. Heinecke, let me ask              09:29
10       Q And would a person of ordinary skill in        09:16          10   you to turn to paragraph 137 of your rebuttal              09:29
11   the art believe that the patients with mixed        09:16           11   report.                                  09:29
12   dyslipidemia likely had a different underlying        09:16         12          MR. REIG-PLESSIS: That's Exhibit 2.                 09:29
13   disorder than the patients with high triglycerides? 09:16           13      A      Yes.                            09:29
14       A Yes, that would be likely.               09:16                14      Q      (BY MR. SIPES) In paragraph 137, you              09:29
15       Q Okay. And similarly, would a person of          09:16         15   state, Fibrates, niacin, Lovaza, EPANOVA, and Omtryg                09:29
16   ordinary skill in the art in 2008 understand that    09:16          16   were (and still are) all FDA approved to reduce             09:29
17   patients with very high triglycerides likely had a    09:16         17   triglycerides, including in the claimed patient          09:30
18   different underlying disorder than patients with      09:16         18   population with baseline levels of 500 milligrams            09:30
19   mixed dyslipidemia?                           09:16                 19   per deciliter or higher, correct?                  09:30
20       A Yes, I believe that's correct.           09:16                20      A      Yes.                            09:30
21       Q Okay.                              09:16                      21      Q      And that list of fibrates, niacin, Lovaza,    09:30
22           THE DEPONENET: Can we take a restroom              09:16    22   EPANOVA, and Omtryg, along with VASCEPA, is the full                    09:30
23   break soon?                               09:16                     23   list of drugs approved by FDA presently to treat            09:30
24           MR. SIPES: Why don't we take a break.         09:16         24   very high triglycerides, correct?                  09:30
25       A That sounds good. Thank you.                 09:16            25      A      I -- I don't know the answer to that.        09:30




                                                                                                                                                       22
                                 TSG Reporting - Worldwide                              877-702-9580
                                                                                                                                              005
      Case 2:16-cv-02525-MMD-NJK Document 264-3 Filed 09/13/19 Page 7 of 16

                                                                Page 86                                                                    Page 87
 1      Q      Okay. Are you aware of any drug approved               09:30           1       Q Is it your understanding that EPANOVA was 09:31
 2   by FDA to treat very high triglycerides, other than             09:30            2   approved by March of 2008?                       09:31
 3   fibrates, niacin, Lovaza -- Lovaza, EPANOVA, Omtryg                    09:30     3          MR. REIG-PLESSIS: Objection to form.            09:31
 4   and VASCEPA?                                       09:30                         4       A I can't answer that question.            09:31
 5      A      No.                            09:30                                   5       Q (BY MR. SIPES) Now, it's not your              09:31
 6      Q      Now, you state that those -- that,            09:30                    6   testimony sitting here today that EPANOVA is part of 09:31
 7   Fibrates, niacin, Lovaza, EPANOVA, and Omtryg were                      09:30    7   the prior art, correct?                    09:31
 8   all FDA approved to reduce triglycerides, including              09:30           8       A Could you -- could you define what you          09:31
 9   in the claimed patient population with baseline                09:30             9   mean by "part of the prior art"?                09:31
10   levels of 500 milligrams per deciliter or higher.          09:30                10       Q Okay. Why don't we -- in your opening           09:32
11            Do you see that?                       09:31                           11   report --                             09:32
12      A      Yes.                            09:31                                 12       A Yes.                             09:32
13      Q      When you say "were," what time frame are              09:31           13       Q -- on paragraph 18 --                  09:32
14   you talking about?                              09:31                           14          MR. REIG-PLESSIS: It's Exhibit 1.            09:32
15      A      I know that during my time of taking care            09:31            15       A Yes.                             09:32
16   of patients with high triglycerides, that niacin was           09:31            16       Q (BY MR. SIPES) -- Exhibit 1 --               09:32
17   approved for that, and fibrates (phonetic) were                09:31            17       A Yes. Thank you.                        09:32
18   approved.                                  09:31                                18       Q -- you note that you have been informed by 09:32
19            I don't know the exact dates for the other       09:31                 19   counsel that March of 2008 is the date claimed for 09:32
20   drugs.                                   09:31                                  20   conception of the claimed inventions, correct?        09:32
21      Q      Okay. Is it your --                   09:31                           21       A Where is that written --                09:32
22      A      You mentioned --                         09:31                        22       Q It's --                         09:32
23      Q      -- I'm sorry. I didn't want to cut you        09:31                   23       A -- again?                         09:32
24   off. Would --                                  09:31                            24       Q -- actually at the top of page 8. It's    09:32
25      A      Yeah. No. Excuse me.                         09:31                    25   the one sentence in -- in paragraph 18 of your       09:32


                                                                Page 88                                                                    Page 89
 1   opening report. Paragraph 18.                     09:32                          1   prior to March of 2008?                       09:33
 2       A 18. Okay. Yes.                         09:32                               2       A I'm trying to remember here. Well, since 09:33
 3       Q So you understand -- and you don't dispute 09:32                           3   I can't claim that I know the exact date, I would     09:34
 4   the March of 2008 conception date for the inventions 09:32                       4   have to agree with that.                     09:34
 5   at issue in this case, correct?                09:32                             5       Q And you do not rely on EPANOVA for                09:34
 6       A I do not.                          09:33                                   6   purposes of your opinions on obviousness in this        09:34
 7       Q All right. So is it your understanding         09:33                       7   case, correct?                            09:34
 8   that for purposes of evaluating prior art, the        09:33                      8       A If I knew the specific date of approval      09:34
 9   critical date is March 2008?                    09:33                            9   for the EPANOVA, I could answer that correctly.          09:34
10       A Yes, it is.                        09:33                                  10       Q Well, do you recall that you -- you used 09:34
11       Q Okay. So going back to the list of            09:33                       11   two different obviousness combinations in your          09:34
12   medications for very high triglycerides that you        09:33                   12   opinions?                                09:34
13   have in your rebuttal report --                 09:33                           13       A Yes.                              09:34
14       A Yes.                              09:33                                   14       Q And one involved the drug Lovaza?              09:34
15       Q -- in paragraph 137, it is not your          09:33                        15       A Yes.                              09:34
16   testimony -- is it your testimony that EPANOVA was 09:33                        16       Q And the other involved the drug Epadel?         09:34
17   known in the art prior to March of 2008?               09:33                    17       A Yes.                              09:34
18       A I can't recall the specific date that that 09:33                          18       Q And EPANOVA is neither Epadel, nor Lovaza, 09:34
19   was approved.                               09:33                               19   correct?                               09:34
20       Q Okay. So --                           09:33                               20       A Correct.                           09:34
21       A I would have to do further research --          09:33                     21       Q Okay. So to the best of your              09:34
22       Q Okay.                              09:33                                  22   recollection, are you relying on EPANOVA in your           09:34
23       A -- on that point.                     09:33                               23   obviousness opinions in this case?                09:34
24       Q So sitting here today, you're not prepared 09:33                          24          MR. REIG-PLESSIS: Objection to form. Do 09:34
25   to -- to testify that EPANOVA was known in the art 09:33                        25   you mean objective indicia or premium fascia?           09:34




                                                                                                                                                     23
                                     TSG Reporting - Worldwide                                 877-702-9580
                                                                                                                                              006
      Case 2:16-cv-02525-MMD-NJK Document 264-3 Filed 09/13/19 Page 8 of 16

                                                        Page 90                                                              Page 91
 1       Q (BY MR. SIPES) In -- in your opening             09:35          1   obviousness?                               09:36
 2   report where you opined on the obviousness of the         09:35       2      A Yes.                               09:36
 3   invention, did you rely on EPANOVA in forming your           09:35    3      Q Okay. Do you -- okay.                     09:36
 4   opinions?                                09:35                        4          Do you recall sitting here today whether 09:36
 5       A Since I can't remember the specific date, 09:35                 5   or not, in forming your opinion of obviousness that 09:36
 6   I would have to do further research on that question 09:35            6   you expressed in your opening report, you relied on 09:36
 7   to answer that.                           09:35                       7   Omtryg as part of the prior art?                09:36
 8       Q Okay. And similarly, sitting here today, 09:35                  8      A You would have to refer me to the specific 09:36
 9   is it your opinion that Omtryg is prior art?        09:35             9   point where I do that.                       09:36
10       A Again, I don't remember the specific date 09:35                10      Q Okay. I -- I don't find it in your         09:36
11   for that, and so I would have to research that       09:35           11   opening report. But I'm not the master of your        09:36
12   further in order to answer the question.           09:35             12   opinions, which --                          09:36
13       Q All right. And do you understand that          09:35           13      A Yeah.                               09:36
14   Omtryg is neither Lovaza, nor Epadel?                09:35           14      Q -- is why I asked.                     09:36
15       A Yes.                              09:35                        15      A Okay.                               09:36
16       Q And you -- sitting here today, you're not 09:35                16      Q So I take it sitting here today, you do       09:36
17   prepared to answer one way or the other as to          09:35         17   not recall relying on Omtryg in forming your          09:36
18   whether or not, in your opinions of obviousness         09:35        18   opinions of obviousness that you expressed in your 09:36
19   expressed in your opening report, you rely upon         09:35        19   opening report?                            09:36
20   Omtryg?                                  09:35                       20      A I do not recall that.                  09:36
21           MR. REIG-PLESSIS: Objection to form.            09:35        21      Q Okay. So let's turn to your opening           09:36
22       A Could you be more specific about exactly         09:35         22   report, paragraph 18.                        09:36
23   what you are referring to?                     09:35                 23      A Paragraph 18.                          09:36
24       Q (BY MR. SIPES) You -- you recall in your           09:35       24      Q 18, yeah. You state, I have been asked by 09:36
25   opening report, putting together opinions on          09:35          25   counsel to offer my opinions regarding the           09:37


                                                        Page 92                                                              Page 93
 1   obviousness of the asserted claims from the point of 09:37            1   understanding of what these concepts meant.            09:38
 2   view of a person of ordinary skill in the art.        09:37           2      Q You -- in your opening report, you do not 09:38
 3           Do you see that?                      09:37                   3   express any opinions concerning the legal defense of 09:38
 4       A Yes.                                09:37                       4   "anticipation," correct?                     09:38
 5       Q And the counsel you referred to there            09:37          5      A I don't know what that means. Could you 09:38
 6   is -- is defendants' counsel, I take it, correct?    09:37            6   redefine that question, please?                 09:38
 7       A Yes.                                09:37                       7      Q I -- you are -- do you have an              09:38
 8       Q And as you note in paragraph 25, you are            09:37       8   understanding of the legal defense of              09:38
 9   not a lawyer, correct?                         09:37                  9   "anticipation"?                            09:38
10       A Correct.                             09:37                     10      A Of anticipation? I'm not recalling           09:38
11       Q So you relied upon defendants' counsel's           09:37       11   anything about anticipation.                   09:38
12   instructions regarding the legal standards for          09:37        12      Q Okay. So --                           09:38
13   obviousness, correct?                           09:37                13      A I would have to do further research on -- 09:38
14       A Yes, in consultation with the lawyers.           09:37         14      Q Okay.                               09:38
15       Q Right. And the -- the legal standards           09:37          15      A -- that point.                       09:38
16   that you applied in formulating your opinions on           09:37     16      Q So to the best of your recollection, you 09:38
17   obviousness are set forth in paragraphs 26 to 31 of 09:37            17   are not offering an opinion that the asserted claims 09:38
18   your opening report, correct?                     09:37              18   are invalid for anticipation, correct?           09:38
19       A Yes.                                09:37                      19      A Could you define what you mean by "for            09:38
20       Q And the legal standard you used is the           09:37         20   anticipation"?                            09:38
21   legal standard that you set forth from counsel; you 09:37            21      Q Well, I would like to ask the question         09:38
22   didn't rely on your own independent understanding of 09:37           22   here. And if you don't understand anticipation,       09:39
23   obviousness, correct?                           09:38                23   that's fine.                           09:39
24       A I -- I consulted with counsel, taking          09:38           24           Do you find that you can't answer the      09:39
25   advantage of their expertise, to provide my             09:38        25   question, whether or not you're offering an opinion 09:39




                                                                                                                                       24
                                  TSG Reporting - Worldwide                         877-702-9580
                                                                                                                                007
     Case 2:16-cv-02525-MMD-NJK Document 264-3 Filed 09/13/19 Page 9 of 16

                                                     Page 270                                                                 Page 271
 1       Q (BY MR. SIPES) Can --                         02:04            1   say that again.                             02:05
 2       A Do you --                              02:04                   2       Q (BY MR. SIPES) Is it your testimony that          02:05
 3       Q How would a person of ordinary skill in           02:04        3   from Kurabayashi, the patients who received EPA on          02:05
 4   the art determine the effect of EPA alone on LDL           02:04     4   top of estriol, saw greater reductions in LDL-C than 02:05
 5   cholesterol, given the results in Kurabayashi?          02:04        5   the control group that received estriol alone?        02:05
 6       A Well, what you can conclude in this study 02:04                6          MR. REIG-PLESSIS: Same objection.                02:05
 7   is that in a patient treated with estriol, that EPA 02:04            7       A I think what we can conclude is that both 02:05
 8   intervention lowers the LDL cholesterol relative to 02:04            8   groups saw a significant decrease in LDL               02:05
 9   a person who is taking estriol that didn't get the     02:04         9   cholesterol.                               02:05
10   EPA.                                      02:04                     10       Q (BY MR. SIPES) And would the conclusion be 02:05
11          So in other words, this is -- for this      02:04            11   from that that the estriol was decreasing the LDL        02:05
12   specific population where both groups were treated          02:04   12   cholesterol?                               02:05
13   with estriol, EPA lowers the LDL cholesterol in           02:04     13       A Not necessarily. And I have noticed in          02:05
14   that -- in that particular --                  02:04                14   reviewing the papers for this that a lot of the      02:05
15       Q And --                                02:04                   15   studies, the LDL cholesterol levels tend to go down 02:05
16       A -- group.                             02:04                   16   over time.                                02:05
17       Q -- and that's what I'm trying               02:04             17          That was observed in JELIS as well. And I 02:05
18   to understand -- so -- and I don't understand -- is 02:04           18   have noticed that in many of the other studies. So 02:05
19   it your testimony that the data in Kurabayashi           02:04      19   there's -- there are other factors that can be      02:05
20   suggests that the group that received EPA on top of 02:04           20   affecting LDL cholesterol in this study.            02:06
21   estriol, saw greater reductions in LDL-C than the         02:04     21       Q But -- but it's fair to say from the        02:06
22   patients who only received estriol?                 02:05           22   results presented in Kurabayashi that EPA did not,        02:06
23          MR. REIG-PLESSIS: Objection to form;               02:05     23   in a statistically significant way, reduce LDL-C        02:06
24   mischaracterizes.                             02:05                 24   cholesterol compared to control?                   02:06
25       A Yeah, I'm sorry. You're going to have to 02:05                25       A Okay. I'm having to look at the figure         02:06


                                                     Page 272                                                                 Page 273
 1   legend here, because I think this is a fairly       02:06            1      A       -- for a minute? Okay.                 02:07
 2   technical point.                            02:06                    2            This is the overall population, I believe, 02:08
 3           Yes, okay, I think that's reasonable       02:06             3   in this particular study.                       02:08
 4   conclusion. It looks like there were similar          02:06          4        Q The -- the baseline triglycerides in          02:08
 5   reductions in LDL cholesterol in both groups.           02:06        5   Kurabayashi was 135.6 milligrams per deciliter for 02:08
 6      Q Right. Numerically, estriol alone reduced 02:06                 6   the EPA group, correct?                           02:08
 7   LDL-C to a greater extent than estriol plus EPA,         02:06       7        A Yes.                                02:08
 8   correct?                                 02:07                       8        Q So those are normal triglyceride levels? 02:08
 9      A Well --                              02:07                      9        A They're less than 150 milligrams per            02:08
10           MR. REIG-PLESSIS: Objection to form.             02:07      10   deciliter.                                02:08
11      A -- I think the correct interpretation is      02:07            11        Q So Kurabayashi was not conducted in a              02:08
12   there's no statistical difference between the two      02:07        12   hypertriglyceridemic patient population?                02:08
13   groups.                                  02:07                      13        A No.                                 02:08
14      Q (BY MR. SIPES) Right. The -- which is to 02:07                 14        Q If you'll turn to page 523, the right-hand 02:08
15   say the addition of EPA to estriol did not make any 02:07           15   column --                                   02:09
16   statistically significant difference on LDL-C?         02:07        16        A Yes.                                02:09
17      A I think it would be correct to say that in 02:07               17        Q -- there's a sentence that says, The          02:09
18   this particular study in these patients, yes.       02:07           18   proportion of cases showing improvement of                 02:09
19      Q And the baseline triglycerides in the           02:07          19   triglyceride levels was 10 percent, 2 of 20, and         02:09
20   Kurabayashi study --                           02:07                20   55 percent of 11 of 20 respectively.                 02:09
21      A I just want to -- some of these studies        02:07           21            Do you see that?                      02:09
22   were in a subset, I believe. Is that correct or is 02:07            22        A Boy, they -- they keep saying the same -- 02:09
23   that -- let me just look -- may I look at the       02:07           23   it's -- it's going to take me a minute because they 02:09
24   text --                                 02:07                       24   keep repeating the same phraseology all the way            02:09
25      Q Sure.                               02:07                      25   through here. Can you repeat that one more time -- 02:09




                                                                                                                                          69
                                 TSG Reporting - Worldwide                           877-702-9580
                                                                                                                                   008
     Case 2:16-cv-02525-MMD-NJK Document 264-3 Filed 09/13/19 Page 10 of 16

                                                   Page 274                                                                 Page 275
 1       Q Yes.                               02:09                    1       Q (BY MR. SIPES) -- or what -- what response 02:10
 2       A -- for me?                           02:09                  2   would be considered acceptable?                    02:10
 3       Q There's a reference to, The proportion of 02:09             3         MR. REIG-PLESSIS: Same objection.                 02:10
 4   cases showing improvement of triglyceride levels was 02:09        4       A I think, again, it's a very broad          02:11
 5   10 percent, 2 of 20, and 55 percent, 11 of, 20       02:09        5   question. And I think that you would have to define 02:11
 6   respectively.                             02:09                   6   more carefully what the clinical population was.        02:11
 7       A Okay. Let me just review this. Yes.           02:09         7         You would have to give me additional            02:11
 8       Q So at least for those patients that        02:10            8   information about what exact circumstances you're         02:11
 9   continued to the end of the study, 45 percent of      02:10       9   talking about. Are these diabetics? Nondiabetics? 02:11
10   them that were on EPA plus estriol did not see         02:10     10   People with heart disease? People without heart         02:11
11   improvements in triglyceride levels, correct?         02:10      11   disease?                                  02:11
12       A According to the criteria, they don't        02:10         12         I think there's a lot of variables in that 02:11
13   really define here what they mean by "improvement in 02:10       13   equation.                                 02:11
14   triglyceride levels," and so I think that makes that 02:10       14         MR. SIPES: I think this would be a good          02:11
15   statement somewhat ambiguous.                       02:10        15   time for, among other things, a break.              02:11
16       Q So would a person of ordinary skill in the 02:10           16         THE VIDEOGRAPHER: This marks the end of                02:11
17   art in 2008 be able to understand that statement?      02:10     17   media file labeled No. 5. Off the record at          02:11
18       A I think they would say there's -- appears 02:10            18   2:12 p.m.                                 02:11
19   to be a difference between the two groups, but we       02:10    19         (A break was taken from 2:12 p.m. to           02:11
20   don't know exactly what that means because they          02:10   20   2:27 p.m.)                                 02:11
21   don't define what they're talking about.           02:10         21         THE VIDEOGRAPHER: This marks the                     02:25
22       Q For purposes of developing a treatment for 02:10           22   beginning of media file labeled No. 6. Back on the 02:25
23   very high triglycerides, what response rate would be 02:10       23   record 2:27 p.m.                             02:25
24   desirable in the TG-lowering agent --              02:10         24       Q (BY MR. SIPES) I'm going to hand you               02:26
25          MR. REIG-PLESSIS: Objection to form.             02:10    25   Exhibit 16.                                02:26


                                                   Page 276                                                                 Page 277
 1          (Exhibit 16 was marked for identification 02:26            1       Q Why, in your opinion, would a person of           02:27
 2   and is attached to the transcript.)              02:26            2   ordinary skill in the art, for purposes of the      02:27
 3      Q (BY MR. SIPES) Do you recognize Exhibit 16 02:26             3   asserted patents in this case, have had a high level 02:27
 4   as U.S. Patent 8,293,728 that is at issue in this     02:26       4   of skill?                               02:27
 5   case?                                    02:26                    5       A Well, I think evaluating whether or not         02:27
 6      A Yes.                                 02:26                   6   something is actually significantly different -- in 02:27
 7      Q And are you familiar with the practice of 02:26              7   other words, if something really is a new invention 02:27
 8   referring to a patent by its last three numbers?       02:26      8   versus what was present in the art before requires a 02:27
 9      A I am.                                02:26                   9   fairly sophisticated knowledge of biochemistry and 02:27
10      Q So would it be all right if we refer to        02:26        10   physiology.                                02:27
11   Exhibit 16 at the '728 Patent?                   02:26           11       Q Do you think it would require a              02:27
12      A Yes.                                 02:26                  12   sophisticated knowledge of biochemistry and              02:27
13      Q Now, I want you to look at your reply             02:26     13   physiology --                               02:27
14   report, Exhibit 3, paragraph 25.                  02:26          14       A Not --                             02:27
15      A So where am I looking now?                      02:26       15       Q -- okay. Let's --                      02:28
16      Q Your reply report, paragraph 25. It's on 02:26              16       A -- I'm stopping. I'm stopping.              02:28
17   page 7.                                  02:27                   17       Q Did you develop your -- your definition of 02:28
18      A I'm trying to move the paper away from             02:27    18   a person of ordinary skill in the art based on what 02:28
19   myself. Okay. Yes.                             02:27             19   would be required to evaluate the patentability of 02:28
20      Q In the first sentence of paragraph 25, you 02:27            20   the invention claimed in the asserted patents?         02:28
21   state, To be clear, under my definition, a POSA          02:27   21          MR. REIG-PLESSIS: Objection to form.              02:28
22   would have had a high level of skill relevant to the 02:27       22       A I think it would be required to evaluate 02:28
23   asserted patents.                           02:27                23   the totality of the evidence that's supporting       02:28
24          Do you see that?                      02:27               24   the -- the claims of the patent, would be my          02:28
25      A Yes.                                 02:27                  25   evaluation.                               02:28




                                                                                                                                        70
                                TSG Reporting - Worldwide                       877-702-9580
                                                                                                                                 009
     Case 2:16-cv-02525-MMD-NJK Document 264-3 Filed 09/13/19 Page 11 of 16

                                                    Page 278                                                                   Page 279
 1       Q (BY MR. SIPES) All right. And what sort 02:28                 1   They would have to have a detailed familiarity with 02:29
 2   of knowledge would be required to evaluate the            02:28     2   the literature, and they would have to have some         02:29
 3   evidence supporting the claims of the patents?           02:28      3   basic knowledge of pharmacology and biochemistry.           02:29
 4       A Well, I think we outline it here. I would 02:28               4      Q And when you say to have "practical              02:29
 5   probably pretty much stick with what the definition 02:28           5   experience in the field," what -- if somebody wasn't 02:29
 6   here is, as --                             02:28                    6   a medical doctor, that experience would not involve 02:29
 7       Q And --                               02:28                    7   treating patients, correct?                   02:30
 8       A -- as outlined in paragraph 25.              02:28            8      A Well, that would not involve prescribing         02:30
 9       Q Okay. So that would require a knowledge 02:28                 9   treatment for patients.                      02:30
10   of -- of lipid biochemistry, correct?              02:29           10      Q Okay.                                02:30
11          MR. REIG-PLESSIS: Objection to form;               02:29    11      A So for example, let's just imagine a Ph.D. 02:30
12   mischaracterizes.                             02:29                12   They might not be able to write a prescription for      02:30
13       A Yeah, I -- I think the way this is meant        02:29        13   treating a patient, but I know Ph.D.s in the field    02:30
14   to explain it is -- is there could be different      02:29         14   who are extremely knowledgeable about many, many              02:30
15   areas within this context -- in this definition.      02:29        15   different aspects of -- of this area and would be     02:30
16   You wouldn't necessarily have to have every single 02:29           16   capable of making a very well-informed judgment.           02:30
17   one of these things.                          02:29                17      Q And would a person with a Ph.D. evaluating 02:30
18       Q (BY MR. SIPES) Do you believe that you               02:29   18   the evidence supporting the invention, consult with 02:30
19   would need a medical degree?                        02:29          19   a physician or other medical doctor?                02:30
20       A I do not.                            02:29                   20      A Not necessarily. I think, again, it          02:30
21       Q Okay. If -- if a person didn't have a         02:29          21   depends on your experience.                      02:30
22   medical degree, what would they need to evaluate the 02:29         22          And as I'm learning in this -- this       02:30
23   evidence in the patent?                         02:29              23   session right here with you guys, as well as my         02:30
24       A I think they would have to have extensive 02:29              24   interactions with my team, lawyers can have a very        02:30
25   experience in the lipid field, practical experience. 02:29         25   good knowledge of what's going on in this area           02:30


                                                    Page 280                                                                   Page 281
 1   because they're extremely familiar with the            02:30        1          And since we're measuring so many              02:32
 2   literature and they know a lot of the wrinkles         02:31        2   different things in so many different people, trying 02:32
 3   relevant to it.                            02:31                    3   to interpret that data would require someone with        02:32
 4          So I think it's really a matter of what     02:31            4   biostatistical expertise. And for example, we get 02:32
 5   exactly their knowledge is.                      02:31              5   that kind of expertise when we need it.             02:32
 6       Q Okay. But -- but you're not suggesting a 02:31                6          On the other hand, if you're trying to      02:32
 7   person of ordinary skill in the art would need         02:31        7   interpret many clinical studies, I think that you      02:32
 8   excess to a lawyer, I take it?                  02:31               8   don't necessarily need a strong biostatistical       02:32
 9       A No. No.                               02:31                   9   background. And even just taking it at more or less 02:32
10       Q Yeah. Okay. You don't include within the 02:31               10   face value, the p-values. And assuming that they         02:32
11   skill set of the -- of the team to which a person of 02:31         11   have a reasonable understanding of -- of statistics, 02:32
12   skill would have access, a biostatistician, I take     02:31       12   what a p-value test is, what a -- what some of the 02:32
13   it?                                    02:31                       13   standard tests are, that might be adequate. So it 02:32
14          MR. REIG-PLESSIS: Objection to form.              02:31     14   very much depends on the exact -- on the exact           02:32
15       A I think that would depend on the              02:31          15   nature of what it is you are trying to -- to do.     02:32
16   particular circumstances. And I -- really trying to 02:31          16       Q Okay.                               02:32
17   specify every single thing that you need to           02:31        17       A I think it's a -- it's a complicated area. 02:32
18   understand these things depends on the precise           02:31     18       Q The patent describes a -- a clinical study 02:32
19   circumstances of what's being evaluated and what's         02:31   19   of 4 grams of EPA, correct, in Column 13 --             02:32
20   involved.                                 02:31                    20          MR. REIG-PLESSIS: Objection to form.              02:32
21          So in some circumstances you -- you might 02:31             21       Q (BY MR. SIPES) -- the -- the patent -- the 02:32
22   need to have a very detailed evaluation of            02:31        22   '728 Patent?                               02:32
23   biostatistics. And for example, in my area -- one       02:31      23       A I'm sorry? Where is that?                  02:32
24   my areas of research, we do very large numbers of          02:31   24       Q It's Exhibit --                      02:32
25   protein measurements in lipoproteins.                02:32         25       A Oh --                              02:33




                                                                                                                                            71
                                TSG Reporting - Worldwide                          877-702-9580
                                                                                                                                    010
     Case 2:16-cv-02525-MMD-NJK Document 264-3 Filed 09/13/19 Page 12 of 16

                                                     Page 282                                                               Page 283
 1       Q -- 16.                            02:33                       1       Q -- pure ester?                         02:33
 2       A -- right in front of me. And correct me 02:33                 2       A -- yeah, pure. 9 -- greater than             02:34
 3   if I'm wrong here, but that would be under the         02:33        3   96 percent pure EPA and ester of that form of the -- 02:34
 4   claims?                                  02:33                      4   the --                                   02:34
 5       Q No. No. No. Column 13, the example.              02:33        5       Q And that --                            02:34
 6       A Okay. Please restate the question.           02:33            6       A -- fatty acid.                        02:34
 7       Q The -- the example describes a               02:33            7       Q -- and the -- and what the patent is           02:34
 8   placebo-controlled, randomized, double-blind 12-week 02:33          8   describing in the example is the administration of 02:34
 9   study with open-label extension conducted on EPA,          02:33    9   pure EPA to patients with fasting triglyceride           02:34
10   correct?                                02:33                      10   levels of 500 and above, correct --                 02:34
11          MR. REIG-PLESSIS: Objection to form;             02:33      11          MR. REIG-PLESSIS: Objection to form.                02:34
12   mischaracterizes.                           02:33                  12       Q (BY MR. SIPES) -- 500 milligrams per                02:34
13       A I -- I think I would have to go with what 02:33              13   deciliter above, correct?                       02:34
14   the text says. It says a placebo -- a multicenter    02:33         14          MR. REIG-PLESSIS: Same objection.                  02:34
15   placebo -- it says what it says. I would go with      02:33        15       A Well, I can quote what it says, With             02:34
16   the --                                 02:33                       16   fasting triglyceride levels of greater than or equal 02:34
17       Q (BY MR. SIPES) Right.                       02:33            17   to 500 milligrams per deciliter and less than or         02:34
18       A -- text there.                      02:33                    18   equal to 1,500 milligrams per deciliter with            02:34
19       Q And "AMR101," do you understand the                02:33     19   definitions provided as well in millimoles per           02:34
20   reference to "AMR101 in '728 Patent?                 02:33         20   liter.                                  02:34
21       A I do.                             02:33                      21       Q (BY MR. SIPES) So would a person of                  02:34
22       Q And what is AMR101?                         02:33            22   ordinary skill in the art in light of the study       02:34
23       A EPA --                              02:33                    23   described there, do you believe that would require 02:34
24       Q That -- that's --                    02:33                   24   consultation with a biostatistician to interpret the 02:34
25       A -- ester --                        02:33                     25   results of that study?                        02:34


                                                     Page 284                                                               Page 285
 1          MR. REIG-PLESSIS: Objection to form and 02:34                1   statistical significance does not necessarily mean 02:36
 2   as to "results."                          02:34                     2   it's clinically significant. Right.             02:36
 3       A I mean, there's a lot of things that are     02:35            3           So I think, again, that requires judgment 02:36
 4   missing from this particular statement. So again, 02:35             4   about what the overall context in the field is and 02:36
 5   you're making some very broad statements.               02:35       5   what a significant improvement would be.                02:36
 6          You don't specify what the number of          02:35          6       Q And would -- judgments about the clinical 02:36
 7   subjects studied is going to be. You don't discuss 02:35            7   significance of the results, that would require a      02:36
 8   what your power calculations are. You don't specify 02:35           8   medical degree?                               02:36
 9   what you're going to consider significant and          02:35        9       A Not necessarily. I think -- I know            02:36
10   nonsignificant. So this is -- I mean, this is sort 02:35           10   Ph.D.s. I have worked with Ph.D.s that I felt were 02:36
11   of a very bare-bones description of what -- what you 02:35         11   qualified to make that kind of a judgment.             02:36
12   would really need to do to evaluate that.           02:35          12       Q And --                               02:36
13       Q So when you were defining your person of 02:35               13       A And I will mention in passing: I know            02:36
14   ordinary skill in the art, were you taking into      02:35         14   M.D.s that are not qualified to make that kind of a 02:36
15   account the skill that would be necessary to          02:35        15   judgment, so I don't think it's really whether you 02:36
16   evaluate the results?                        02:35                 16   have a Ph.D. or an M.D. Yeah.                       02:36
17       A Yes.                               02:35                     17       Q Did you, in -- in determining what the          02:36
18       Q Okay. And in your view, that would              02:35        18   skill level is "of a person of ordinary skill,"      02:36
19   require a high level of skill?                 02:35               19   evaluate the level of skill of the inventors named 02:36
20       A No. In my view, it would require more            02:35       20   on the patent?                              02:36
21   information and an adequate technical background.          02:35   21       A I did not.                           02:36
22          It -- and again, you're making very broad 02:35             22       Q Okay. Do you know the skill level of the 02:37
23   statements here, and I think the issue very much        02:35      23   inventors named on the patent?                     02:37
24   depends on the particulars.                     02:35              24       A I do not.                            02:37
25          And I'll also add that just achieving      02:35            25       Q Okay. At this time in March of 2008, do 02:37




                                                                                                                                        72
                                 TSG Reporting - Worldwide                        877-702-9580
                                                                                                                                 011
     Case 2:16-cv-02525-MMD-NJK Document 264-3 Filed 09/13/19 Page 13 of 16


                                                                       Page 355
 1

 2

 3

 4         I, JAY W. HEINECKE, M.D., do hereby declare
 5   under penalty of perjury that I have read the
 6   foregoing transcript; that I have made any
 7   corrections as appear noted, in ink, initialed by
 8   me, or attached hereto; that my testimony as
 9   contained herein, as corrected, is true and correct.
10         EXECUTED this_______ day of_________________,
11   20____, at___________________, ___________________.
                  (City)                                (State)
12

13

14                                _______________________
15                                JAY W. HEINECKE, M.D.
16

17

18

19

20

21

22

23

24

25


                         TSG Reporting - Worldwide   877-702-9580
                                                                         012
     Case 2:16-cv-02525-MMD-NJK Document 264-3 Filed 09/13/19 Page 14 of 16


                                                                                 Page 356
 1         I, MARY J. GOFF, CSR No. 13427, Certified
 2   Shorthand Reporter of the State of California,
 3   certify;
 4         That the foregoing proceedings were taken
 5   before me at the time and place herein set forth, at
 6   which time the witness declared under penalty of
 7   perjury; that the testimony of the witness and all
 8   objections made at the time of the examination were
 9   recorded stenographically by me and were thereafter
10   transcribed under my direction and supervision; that
11   the foregoing is a full, true, and correct
12   transcript of my shorthand notes so taken and of the
13   testimony so given;
14         That before completion of the deposition,
15   review of the transcript (XX) was (                             ) was not
16   requested:       (      ) that the witness has failed or
17   refused to approve the transcript.
18         I further certify that I am not financially
19   interested in the action, and I am not a relative or
20   employee of any attorney of the parties, nor of any
21   of the parties.
22         I declare under penalty of perjury under the
23   laws of California that the foregoing is true and
24   correct, dated this 30th day of July, 2019.
                                   _________________________
25                                              MARY GOFF

                          TSG Reporting - Worldwide   877-702-9580
                                                                                  013
Case 2:16-cv-02525-MMD-NJK Document 264-3 Filed 09/13/19 Page 15 of 16




                                                                    014
Case 2:16-cv-02525-MMD-NJK Document 264-3 Filed 09/13/19 Page 16 of 16




                                                                    015
